February 23, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals


NO. 14-12-00007-CR           EX PARTE ALAN LEE LINDSAY

                                ____________________

       This cause was heard on the motion of the appellant to dismiss the appeal. Having
considered the motion, the Court orders the appeal DISMISSED and that the appellant
pay all costs expended in this appeal, and further orders this decision certified below for
observance.

       We further order the Clerk of this Court to issue the mandate immediately.